.77!2




        OFFICE           OF THE ATTORNEY               GENERAL        OF TEXAS
                                              AUSTIN
                                                                        I




3%. Oao.         Vi;;.    a0I
Stata   tlealtk Offlosr
~UEtin,    TOM8




             This             will   aokrIwletlg8      l?CIQ*
quest wherein you ask t'oran opinlog
00‘ the fol.lcm5nng qusstlonsI

            "nrst, doe8 the
        Qmo4ssary r0r ad18L.s                                    ' lnoluda thorn
        aasee whore, after                                       ho01 at a pm-
        tlcnm tsra, the aut
        their reoords a8 to




                                                                 pre+lou8
                                                                 eq, 8hou xl
                                                          to the paribntr when
                                       employer        or other outside aq~ti-


                                     Artkls      4477,   V4wnon’a      AMotatad   Olril
StatutoS,           read8 tts follow8t
             *T&it             ths   Btatc    Regi8wEr      shall.,    upon rrqwJt
        supplp           to    frayproperly         qualftied aQpliaent a
Dr. Ueo. :.1.
            Cox, page 2.


   Wrtiiiea copy or the rcoord 31 any birth or
   death re@itored under &WOvi81OnS of Wile hot,
   for the making and certifioutfctn of whioh he
   shall be entitled to a f44 of fifty   oents (6OQ)
   to be pid   by the &-pllc,ent. And eny Euah aopy
   of the record of e birth or de&h, when propar-
   ly certified by tha State Reftistrar, shall be
   prime facie evidenoe   in all oourts and plaaeo
   of the faota therein stated.    For any searah or
   tha iflea  end reoords  when no oertlfied oopy is
   -de, the State Registrar Phall be entitle~d to
   a fee of fifty cants (50d) for eaoh hour or
   fraatlonal part of an hour of time of 8earcsh,
   said fee to be gafd by the applioant. And the
   State Hegiatrar shall keep a true and oorreot
   aooount of all tees by h3.m reoelved under thee4
   provislo~~, find turn the maa over to the State
   Trearrurer at the oloae of eaoh month, and all
   such Uses shall be kept by the State !J!reasurer
   In a special end separate fund, to be krmm as
   th4 'VltdL StOti4tfo8 lhUld,' snd the 8t1~~Ul~8 80
   depo8ited     in tibia   Fund aep be ueed   far   defkaylng
   4X$Nlll84?J
            incnvrSd LB the 4BfOlW4lU!3Bt~and apea%%-
   tlon of t&f8 Aotg and provlde.4, further that
   the   at4t4 hsrji8tr4rshall, upan regu4al,or any
   parent   or gumW,     eupgly, without ias, a ,?tr-
   tiZiaat4 United to a statem~t~~aa to ths,bte
   ot birth of cay ahlld when'the aam4 ahall be
   aeasasary for adroiaelon to aahool., or for the
   purpo84 oi wouring eznploymmt; and pmv5ded
   further that the united states a4neu4 mr44u
   maf obtain, withaut        espmw     to the State, trams-
   oripts or aartifi2ed       copies   of birth8 an4 death0
   wfthcut paynmt of the fass herein preeoribad;
   and pruvided turthar,    that the State Reglatrar
   1s hereby authar%tid to snfar'lato an agrecr~asat
   with the United StiatearBursau of the Census to
   aat as Spaial 468nt tar that Bureau in aoeept-
   ing the use of the f'rankin(t,privilegeand blanka
   furniehed by that Bureau and la authorized te
   eat 48 disbursing aGent in o.zdar to have trensarib-
   ed tar that B~IWIU oapf6s of the birth an6 death
   aertLfi6ates   filed with the State Bureau Ot.
   Vital Statietlaa; an4 provided    that Ohe SQate
   Regietrar~ahall issue rree of aost to any veter-
   (~1, his widow, orphen,,or   other desmmdantr   a
   photostatlo aogp of any reoord Beti o#smiM
                        774   ‘I




     ibltprd   by law
r   tbu 8sttlea+l$
                           775




                  \
ATTORNEY
       GENERAL or7 TUT;: